1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SREAM INC., et al.,                            ) Case No.: 1:18-cv-0994 - DAD – JLT
                                                    )
12                  Plaintiffs,                     ) ORDER CLOSING CASE
                                                    )
13          v.                                      )
                                                    )
14   SARAHA CORP.,                                  )
                                                    )
15                  Defendant.                      )
                                                    )
16                                                  )

17          The plaintiffs report they have settled the matter and have filed a voluntary dismissal. (Doc.

18   No defendant has appeared in this action. Thus, according to Fed. R. Civ.P. 41, the dismissal is

19   effective without an order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

20   Therefore, the Clerk of the Court is DIRECTED to close this action.

21
22   IT IS SO ORDERED.

23      Dated:     October 31, 2018                           /s/ Jennifer L. Thurston
24                                                    UNITED STATES MAGISTRATE JUDGE

25
26
27
28
